NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          MAR 10 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                       No. 08-10441

               Plaintiff - Appellee,             D.C. No. 3:06-CR-00100-BES

   v.
                                                 MEMORANDUM *
 GILBERTO RENTERIA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                     Brian E. Sandoval, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Gilberto Renteria appeals from his guilty-plea conviction and 121-month

sentence for possession with intent to distribute methamphetamine, in violation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Renteria’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided the appellant

with the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




SZ/Research                                2                                    08-10441